Citation Nr: 0947655	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-11 896A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to an initial extraschedular disability rating in 
excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Roanoke, 
Virginia Department of Veterans' Affairs (VA) Regional Office 
(RO).

By an October 2006 decision, the Board denied entitlement to 
an initial schedular disability rating in excess of 20 
percent for diabetes mellitus, type II and remanded the claim 
for extraschedular consideration for diabetes mellitus, type 
II.  An April 2009 Supplemental Statement of the Case denied 
the claim for an initial extraschedular disability rating in 
excess of 20 percent for diabetes mellitus, type II.  The 
case has since been returned to the Board.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
January 1971 to September 1972.

2.	On March 2008, prior to the promulgation of this 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, by a March 2008 statement, the Veteran 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


